 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMANJIT SINGH HUNDAL,                           No. 1:19-cv-00338-DAD-JLT (HC)
12                       Petitioner,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    RALPH DIAZ,
                                                       (Doc. Nos. 12, 17, 19, 20)
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 6, 2019, the assigned magistrate judge issued findings and

21   recommendations, recommending that respondent’s motion to dismiss be denied as moot,

22   petitioner’s withdrawn request for a stay also be denied as moot, and petitioner’s motion to

23   amend be granted in part. (Doc. No. 20.) The findings and recommendations were served on all

24   parties and contained notice that any objections thereto were to be filed within twenty-one (21)

25   days from the date of service. No objections have been filed and the time in which to do so has

26   now passed.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                       1
 1   findings and recommendations are supported by the record and proper analysis.1

 2          Accordingly:

 3          1.     The findings and recommendations filed on September 6, 2019 (Doc. No. 20), are

 4                 adopted in full;

 5          2.     Respondent’s motion to dismiss (Doc. No. 12) is denied as moot;

 6          3.     Petitioner’s request for a stay (Doc. No. 14), which he later withdrew (Doc. No.

 7                 17), is denied as moot;

 8          4.     Petitioner’s motion to amend (Doc. No. 19) is granted in part:

 9                 a.      Plaintiff may proceed on his Claims One and Two;

10                 b.      Plaintiff is permitted to abandon his Claims Three and Four;

11          5.     Claims Five, Six, and Seven are dismissed sua sponte as untimely under the

12                 AEDPA’s statute of limitations; and

13          6.     The matter is referred back to the assigned magistrate judge for further

14                 proceedings consistent with this order.

15   IT IS SO ORDERED.
16
         Dated:   December 19, 2019
17                                                    UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24
     1
       The magistrate judge recommended that petitioner’s motion to amend be denied as to his
25   Claims Five, Six, and Seven because those claims are time barred under the Antiterrorism and
26   Effective Death Penalty Act of 1996’s (“AEDPA”) one–year statute of limitations. As noted,
     petitioner has not objected to the pending recommendation that the court sua sponte dismiss
27   claims Five, Six, and Seven as untimely. See Day v. McDonough, 547 U.S. 198, 209 (2006)
     (“[W]e hold that district courts are permitted, but not obliged, to consider, sua sponte, the
28   timeliness of a state prisoner's habeas petition.”).
                                                          2
